          Case 1:21-cr-00245-APM Document 15 Filed 05/24/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,                    )
                                              )
         v.                                   )           No. 21-245 (APM)
                                              )
 SHANE JENKINS,                               )
                                                  )
                         Defendant.           )
                                              )

                  REPLY TO GOVERNMENT RESPONSE TO DEFENDANT’S MOTION
                            TO REVOKE DETENTION ORDER

         COMES now the defendant, Shane Jenkins, by and through undersigned counsel, and

 replies to the government’s response to the defendant’s motion to revoke detention order. The

 government filed a response on May 18, 2021 where it argued that Mr. Jenkins is a “danger to

 the community, and is a “flight risk.” The government also argued that there are no conditions

 or combinations of conditions that would reasonably assure the safety of the community and his

 appearance at future court proceedings. Lastly, the government asserted that this is a

 presumption case, and that the defendant did not rebut the presumption as to risk of flight. See

 Dkt No. 14.

   I.         The Government’s Portrayal of Mr. Jenkins’s Alleged Conduct is Not Entirely

              Accurate

        The government’s resuscitation of the alleged conduct fails to accurately portray what

occurred and is missing some important factors. Firstly, the government claimed that Mr.

Jenkins took a “leading role” in pushing against the USCP and MPD officers. Id. at pg. 8.

However, government’s Exhibit 1 does not show him actively pushing against the officers. The

                                                      1
          Case 1:21-cr-00245-APM Document 15 Filed 05/24/21 Page 2 of 7




video submitted shows Mr. Jenkins in the midst of a very crowded area where individuals are

moving in different directions, however he is not using the force of his body to move towards the

officers. There is certainly no suggestion that he is leading any effort whatsoever. There is also

no additional evidence presented that he was a part of any unified organization such as the

“Proud Boys,” “Antifa,” or the “Oath Keepers.”

       Next, the government speculated, based on a 3 second video, that Mr. Jenkins was

“gritting his teeth,” while shoving another rioter. Id. at pg. 9. The government later argued that

this is an indication that he was “aggressive even towards a fellow rioter.” Id. pg. 20. There is no

way to determine what actually occurred in that 3 second video. The government is purely

speculating that Mr. Jenkins’s intent was to act aggressively towards that individual. Mr. Jenkins

could have pushed him for a variety of reasons, including potentially defending himself or

another person in a crowd of individuals, some of which were acting impulsively and

irrationally. In fact, a video that was produced to the defense on May 17, 2021, shows that Mr.

Jenkins was attempting to help an officer who was pulled into the crowd by helping to lead him

to a doorway where he would be safe. See Defense Exhibit A at min. 3:30-7:13. His intentions

in all the confusion is made clear when he gives a “thumbs up” as soon as the officer reaches

safety. So, the accusation that Mr. Jenkins is just an aggressive person who had the sole

intention of harming the officers is not accurate.

       The government further argued that because Mr. Jenkins brought a tomahawk to the

Capitol that he intended to engage in violence. See Dkt. No. 14 at pg. 10. The government tried

to prove its point by citing to Facebook chat conversations that discuss him bringing a tomahawk

and tactical blades. However, the context of the conversation outlined in the government’s

response actually implies bringing the weapons for protection in the event that there is a “war.”



                                                 2
           Case 1:21-cr-00245-APM Document 15 Filed 05/24/21 Page 3 of 7




Id. at pg. 11. The chat states, “I do not like the idea of a war popping off and all I can do is

punch, lol.” Id. He never states that his intention is to start the war or to use the weapons on any

individual in the offensive. Rather, he expresses his desire to have protection in the event that

violence does erupt. The government also provides a chat exchange where Mr. Jenkins allegedly

tells someone he is “taking tomahawks and knives,” in response to someone saying, “Be safe.”

Id. at pg. 12. Again, when considering the context of the conversation, Mr. Jenkins is assuring

his friend that he will be safe because he is bringing protection. Lastly, the government provides

a series of comments made after January 6, 2021 and uses them to speculate as to Mr. Jenkins’s

intentions that day. There is no evidence that Mr. Jenkins took any affirmative actions after

January 6, 2021 to suggest he would engage in future violence. The government’s attempt to use

this “after the fact” political banter to show he is a danger to the community is not clear and

convincing as they were mere words spoken with very little context. Speculation as to intentions

behind these words is not sufficient to meet the burden of clear and convincing evidence.

   II.      Although the rebuttable presumption applies, there is evidence to rebut the

            presumption and Mr. Jenkins is not a flight risk.

         Although this is a presumption case, Mr. Jenkins has provided sufficient evidence to

rebut the presumption. The defendant’s burden “is only a burden of production; the burden of

persuasion remains with the government.” United States v. Taylor, 289 F.Supp.3d 55, 63 (D.C.

Cir. 2018). Mr. Jenkins has already met his burden of production with regards to danger to the

community in both the motion to revoke the detention order and in this reply to the government’s

response. The burden lies now with the government to show by clear and convincing evidence

that no conditions can assure the safety of the community. While the government has provided

some evidence, it is not clear and convincing. The government again pointed to his criminal



                                                  3
          Case 1:21-cr-00245-APM Document 15 Filed 05/24/21 Page 4 of 7




history when it argued that Mr. Jenkins is among the “most serious offenders.” See Dkt. No. 14

at pg. 15. However, it again fails to provide any specific facts or circumstances surrounding

those prior convictions to support its claim that Mr. Jenkins is a danger.

       The government next cited to Maryland v. King to suggest that a “defendant’s history of

violence offers some of the strongest evidence of his future dangerousness.” 569 U.S. 435, 453

(2013). However, that case only dealt with whether it is appropriate to obtain a complete DNA

identification to determine whether the defendant was a suspect in a violent crime in order to

determine if bail was appropriate. Id. Part of the Court’s reasoning was that, “a person arrested

for one offense but knows he has yet to answer for some past crime may be more inclined to

flee,” and “knowing that the defendant is wanted for a previous violent crime is especially

probative of the Court’s consideration of ‘danger to the community.” Id. Mr. Jenkins is not

wanted for a prior violent crime and has no pending cases. While his history and circumstances

is relevant to the bail determination, it is but one factor among many to be considered. When

assessing this one factor, the government still has not provided the nature and circumstances of

his prior conduct to support its claim that Mr. Jenkins committed “violent” acts in the past.

       The government also asserted that the comparable cases provided in the defense’s motion

did not share any of the factors in this case warranting detention of the defendant. See Dkt. No.

14 at pg. 21. However, that is contradictory to what the government has presented in its

response. For example, the government argues in its response that an important part of the

detention analysis is whether the defendant carried any weapons and pointed to Mr. Jenkins’s

possession of a tomahawk. In United States v. Vitali Gossjankowski, 1:21-cr-123, the defendant

was carrying a Taser, which is a dangerous weapon and is capable of causing serious injury.

Similarly, the government argued it its response that an important part of the analysis is whether



                                                 4
          Case 1:21-cr-00245-APM Document 15 Filed 05/24/21 Page 5 of 7




there was contact with law enforcement and pointed to Mr. Jenkins’s throwing of items towards

the officers. In United States v. Mark Leffingwell, 1:21-cr-005, the defendant allegedly punched

an officer with a closed fist. So, these cases provided do contain similar alleged conduct that the

government is now asserting should warrant detention here. The defense submitted in its motion

that these cases did not involve similar criminal histories. However, when looking at the conduct

the courts decided that these defendants should be released.

       Mr. Jenkins is not a flight risk and there is ample evidence to rebut the presumption that

he is. Firstly, the magistrate court did not find that he was a flight risk. See ECF Dkt. No. 6 pp.

17-19. Although this review is de novo, it is important that another court reviewed this factor

and made the determination that the defendant did not pose a risk of flight. Mr. Jenkins had a

steady residence, lived in the area for quite some time, and had gainful employment. The only

reasons the government believes Mr. Jenkins is a flight risk is due to the (1) weight of the

evidence, (2) his prior history, and lastly (3) his belief that he did nothing wrong.

       Defense counsel and the government disagree on the estimated guideline range and that is

because the government believes certain enhancements will ultimately apply that the defense

does not think are applicable. Despite that disagreement, Mr. Jenkins does not have a motive to

flee because his entire livelihood depends on him working and residing in Houston.

Furthermore, there are conditions that can assure his appearance as discussed in the motion to

revoke the detention order. Mr. Jenkins does have prior charges such as evading and resisting

arrest. He also has prior revocations of parole. However, those charges mostly date back to the

year 2000 and 2001. The last conviction for resisting arrest was in 2013, over 7 years ago. See

PSR, ECF Dkt. No. 9. Also, there is no indication that his prior parole revocations had anything

to do with absconding. Notably, the most recent experience with law enforcement was him



                                                  5
          Case 1:21-cr-00245-APM Document 15 Filed 05/24/21 Page 6 of 7




being cooperative while being taken into custody for the instant offense.

       Lastly, the government again speculates as to Mr. Jenkins’s intentions to support its claim

that Mr. Jenkins believes he did nothing wrong. Words that occur in chat exchanges online do

not provide sufficient insight into whether or not an individual is remorseful for their actions.

There are so many reasons why an individual may type words or post something that does not

reflect their true beliefs and feelings. Also, the context of these conversations is unknown and it

is not possible to discern any intentions behind these political comments.

       For these reasons, the government has not met its burden by a preponderance of the

evidence that Mr. Jenkins poses a “risk of flight” and has not met its burden by clear and

convincing evidence to show that Mr. Jenkins is a “danger to the community.”




                                               Respectfully submitted,

                                               A. J. KRAMER
                                               FEDERAL PUBLIC DEFENDER

                                                        /s/


                                               Maria N. Jacob
                                               D.C. Bar No. 1031486
                                               Assistant Federal Public Defender
                                               625 Indiana Avenue, N.W., Suite 550
                                               Washington, D.C. 20004
                                               (202) 208-7500
                                               Maria_Jacob@fd.org



                                                  6
Case 1:21-cr-00245-APM Document 15 Filed 05/24/21 Page 7 of 7




                              7
